            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JASON DENT,                        :
        Plaintiff                  :
                                   :            No. 1:20-cv-299
          v.                       :
                                   :            (Judge Rambo)
WILLIAM BARR, et al.,              :
        Defendants                 :

                              ORDER

     AND NOW, on this 24th day of March 2020, in accordance with the

Memorandum issued concurrently with this Order, IT IS ORDERED THAT:

     1.   Plaintiff’s “emergency injunction” (Doc. No. 1), construed as his
          complaint, is DISMISSED for failure to state a claim upon which relief
          may be granted pursuant to 28 U.S.C. § 1915A(b)(1). Plaintiff may not
          file an amended complaint in this matter;

     2.   Plaintiff’s motion for an extension of time (Doc. No. 7) is DENIED AS
          MOOT; and

     3.   The Clerk of Court is directed to CLOSE the above-captioned case.


                                   s/ Sylvia H. Rambo
                                   United States District Judge
